DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1, 3-5, 9-10, 13 in the reply filed on 7/22/2022 is acknowledged.
Claims 18-20, 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2022.
Note: Regarding the withdrawn claims 9-12, examiner respectfully notes that claims recites the middle capacitor of Species II Figures and were incorrectly included as drawn to Species 1 and Elections/Restrictions with the correction is included below. It is further respectfully noted that examiner attempted to contact Applicant’s Attorney on 7/27/2022 to discuss the same. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species			Figures
I				1, 3-5, 9-10, 13
II				2, 5-8, 11-13
The species are independent or distinct because
Species II discloses an electrical power system drawn to Claims 18-20, 9-12 including middle capacitor and a third voltage sensor to sense the voltage across the middle capacitor and Species I discloses an electrical power system drawn to Claims 1-8, 13-17, without a middle capacitor and a third voltage sensor.  
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
( e) the inventions are likely to raise different non-prior art issue under 35 U.S.C. 101 and/or 35 U.S.C. 112 first paragraph.
	In this case, the inventions require a different field of search ( for example, searching different classes/subclasses or electronic resources, or employing different search queries);and the prior art applicable to one invention would not likely be applicable to another invention;
 
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6,13-14,16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nojima (US 2017/0104327).
Regarding Claim 1, Nojima discloses an electrical power system (Figures 1-8) comprising: 
a solid state power converter including a first set of switches on a source side of the solid state power converter (comprising S1, S2 in 510 on a source side, Figure 5) and a second set of switches on a load side of the solid state power converter (comprising S1, S2 in 520a on a load 3 side, Figure 5); 
a power source connected to the source side of the solid state power converter (comprising source coupled to input terminals of 510, Figure 5);
a differential bus connected to the load side of the solid state power converter (comprising bus coupled at 530a, Figure 5); and a controller (comprising 110, Figure 5) configured to: 
receive a first signal indicating a current at the source side (current signal from CS in 510 to 110, Figure 5); 
receive a second signal indicating a current at the load side (current sense signal from CS in 520a to 110, Figure 5); and 
detect, based on a time derivative of the first signal and a time derivative of the second signal, a fault in the electrical power system (Figures 6-8, Paragraphs 39-40, Claims 2-4).
Regarding Claim 2, Nojima discloses the electrical power system of Claim 1, wherein the controller is configured to: determine that a magnitude of the time derivative of the first signal is greater than a first threshold level (I trip, Figure 6 for the first signal, 720, 730, Figure 7 corresponding to first signal, Claim 2 recites first and second current sensed and the recited “rate of change of sensed current” in Claims 3-4 and shown in Figure 6 corresponds to the first signal/the second signal); 
determine that a magnitude of the time derivative of the second signal is greater than a second threshold level (I trip, Figure 6 for the second signal, 720, 730, 740, Figure 7 corresponding to the second signal, Claim 2 recites first and second current sensed and the recited “rate of change of sensed current” in Claims 3-4 and shown in Figure 6 corresponds to the first signal/the second signal); and 
detect the fault in response to: determining that the magnitude of the time derivative of the first signal is greater than the first threshold level (I trip, Figure 6 for the first signal, 720, 730, 740, Figure 7 corresponding to first signal); and determining that the magnitude of the time derivative of the second signal is greater than the second threshold level (I trip, Figure 6 for the second signal, 720, 730, 740, Figure 7).
Regarding Claim 5, Nojima discloses the electrical power system of Claim 1, wherein the controller is configured to: determine that a magnitude of the first signal is not greater than a first threshold level (No at 750 for the first signal, Figure 7); determine that a magnitude of the second signal is greater than a second threshold level (Yes at 750 to 760 for second signal, Figure 7); and determine, in response to determining that the magnitude of the first signal is not greater than the first threshold level and determining that the magnitude of the second signal is greater than the second threshold level, that the fault occurred on the load side of the solid state power converter (Paragraph 22, “when a fault occurs at the static circuit breaker output…provide energy to the fault to aid tripping the circuit breaker. In this manner, tripping of the upstream breaker may therefore be avoided”, Paragraph 35, “…fault condition (the input current is smaller than the output current while the capacitor is discharging and the overcurrent trip point is achieved)”).
Regarding Claim 6, Nojima discloses the electrical power system of Claim 1, wherein the controller is configured to: determine that a magnitude of the time derivative of the first signal is not greater than a first threshold level (730 to 750 for the first signal, Figure 7); determine that a magnitude of the time derivative of the second signal is greater than a second threshold level (730 to 740 for the second signal, Figure 7); and determine, in response to determining that the magnitude of the time derivative of the first signal is not greater than the first threshold level and determining that the magnitude of the time derivative of the second signal is greater than the second threshold level, that the fault occurred on the load side of the solid state power converter (Paragraph 22, “when a fault occurs at the static circuit breaker output…provide energy to the fault to aid tripping the circuit breaker. In this manner, tripping of the upstream breaker may therefore be avoided”).
Regarding Claim 13, Nojima discloses a method (Figures 1-8) comprising: 
receiving, at circuitry of a controller, a first signal indicating a current at a source side of a solid state power converter (current signal from CS in 510 to 110, Figure 5); 
receiving, at the circuitry, a second signal indicating a current at a load side of the solid state power converter (current sense signal from CS in 520a to 110, Figure 5); and 
detecting, by the circuitry, a fault based on a time derivative of the first signal and further based on a time derivative of the second signal (Figures 6-8, Paragraphs 39-40, Claims 2-4).
Claims 14,16 basically recite the method corresponding the electrical power system of Claims 2, 5 respectively. Therefore, Claims 14, 16 are rejected at least for the same reasons as for Claims 2, 5 respectively. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nojima (US 2017/0104327).
Regarding Claim 3, Nojima discloses the electrical power system of Claim 2, wherein the controller is configured to: determine, at a first time, that the magnitude of the time derivative of the first signal is greater than the first threshold level (730, Figure 7); and 
detect the fault in response to: determining that the magnitude of the time derivative of the first signal is greater than the first threshold level at the first time (740, Figure 7). 
Nojima also discloses determining, at a second time at least a threshold time duration after the first time 730 to 750 to 710, Figure 7), that the magnitude of the time derivative of the first signal is greater than the first threshold level (730 after loop back 710, Figure 7). Nojima does not disclose detect the fault being in response to  
determining that the magnitude of the time derivative of the first signal is greater than the first threshold level at the first time and determining that the magnitude of the time derivative of the first signal is greater than the first threshold level at the second time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in a modified/different  embodiment, repeat the steps (by looping back to 710 after 730 in Figure 7), and then determine the fault based both first time and second time determination to reduce false tripping.  
Claims 4, 7-8, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nojima (US 2017/0104327) in view of Siddique et al. (US 2021/0382102).
Regarding Claim 4, Nojima does not disclose the electrical power system of claim 1, wherein the controller is configured to: determine that a magnitude of a second time derivative of the first signal is less than a first threshold level; determine that a magnitude of a second time derivative of the second signal is less than a second threshold level; and detect the fault in response to: determining that the magnitude of the second time derivative of the first signal is less than the first threshold level; and determining that the magnitude of the second time derivative of the second signal is less than the second threshold level.
Siddique discloses a fault detection and protection system and teaches that conventionally fault determination based on determining fault current, its first and second order derivatives and determining thresholds that characterize faults (Paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to second derivatives of the first signal and the second signal setting desired fault detection criteria and threshold as using the second derivatives of current signal is known in the art as taught by Siddique.
Regarding Claims 7-8, Nojima does not disclose the electrical power system of claim 1, wherein the controller is configured to: determine a sum of the time derivative of the first signal and the time derivative of the second signal; determine that the sum is greater than a threshold level; and detect the fault in response to determining that the sum is greater than the threshold level and fault detection upon repeating the determination at a second time, after a predetermined time after the first time and detect fault in response to both determination as detailed in Claim 8.
Siddique discloses a fault detection and protection system and teaches that conventionally fault determination based on determining fault current, its first and second order derivatives and determining thresholds that characterize faults (Paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use second derivatives of the first signal and the second signal setting desired fault detection criteria and threshold as using the second derivatives of current signal is known in the art as taught by Siddique.
Claims 15, 17 basically recite the method corresponding the electrical power system of Claims 4, 7 respectively. Therefore, Claims 15, 17 are rejected at least for the same reasons as for Claims 4, 7 respectively. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Handy (US 2016/0041222) discloses in Figures 1-5, a fault detection system using first derivatives of current and voltage signals sensed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 7/30/2022